Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 1 of 20



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No.: 19-cv-14472-JEM

   DAN BONGINO,

         Plaintiff,

   vs.

   THE DAILY BEAST COMPANY, LLC,

     Defendant.
   ____________________________________/

   DEFENDANT THE DAILY BEAST COMPANY, LLC’S MOTION FOR ATTORNEYS’
            FEES AND INCORPORATED MEMORANDUM OF LAW

            Pursuant to Federal Rule of Civil Procedure 54(d), Local Civil Rule 7.3, and this Court’s

  August 6, 2020 Order (ECF No. 23), Defendant The Daily Beast Company, LLC (“The Daily

  Beast”) respectfully moves to recover reasonable attorneys’ fees under the mandatory fee-shifting

  provision in Florida’s anti-SLAPP law, Fla. Stat. § 768.295.

                                          INTRODUCTION

            This Court has already determined that Plaintiff Dan Bongino violated the Florida anti-

  SLAPP statute by filing a meritless claim against The Daily Beast, arising from the exercise of its

  free speech. ECF No. 23 at 14-18. The Court invited The Daily Beast to move for attorneys’ fees

  under that statute “at the close of the case.” Id. at 18. Having now reached the close of the case,

  following Bongino’s decision to abandon his claims rather than file an amended pleading

  addressing the deficiencies in his Complaint, The Daily Beast respectfully requests it be awarded

  reasonable attorneys’ fees. Indeed, fee-shifting is mandatory under the Florida anti-SLAPP statute,

  as a means to discourage parties from filing meritless lawsuits that chill free speech.

            The fees that The Daily Beast seeks in this motion are eminently reasonable for three

  reasons.       First, although Defendant’s counsel are nationally-recognized media and First
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 2 of 20



  Amendment litigators, they substantially discounted their standard hourly rates—bringing them in

  line with, if not below, the rates charged in the South Florida legal market in similar cases. Second,

  counsel worked an appropriate number of hours on this litigation, exercised strong billing

  judgment, and willingly wrote off a portion of the total fees in preparing this fee motion, in an

  effort to present the most reasonable request to this Court. Third, counsel received an excellent

  outcome in this litigation—namely, dismissal of all claims against The Daily Beast. All three of

  these factors warrant an award of the full amount of fees sought in this motion, which total

  $31,835.00. The Court should grant The Daily Beast’s motion in furtherance of the “powerful

  interest in ensuring that free speech is not unduly burdened by the necessity of defending against

  expensive yet groundless litigation.” Michel v. NYP Holdings, Inc., 816 F.3d 686, 702 (11th Cir.

  2016).

                                    FACTUAL BACKGROUND

           Bongino commenced this action on December 10, 2019, alleging that The Daily Beast had

  defamed him by publishing an article stating that NRATV had “dropped” his show as part of the

  NRA’s “downsizing its media operation.” See generally ECF No. 1 (hereinafter “Compl.”).

  Bongino brought claims against The Daily Beast for defamation, commercial disparagement, and

  violation of Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”). Compl. ¶¶ 16, 22–

  39. On January 31, 2020, The Daily Beast moved to dismiss the Complaint under Federal Rule of

  Civil Procedure 12(b)(6) and the Florida anti-SLAPP statute, Fla. Stat. § 768.295. See generally

  ECF No. 16. In its motion, The Daily Beast argued that the article was not defamatory under

  Florida law; that Bongino had failed to provide The Daily Beast with notice before commencing a

  defamation action against the media, as required by Florida Statutes § 770.01; and that Bongino’s

  commercial disparagement and FDUTPA claims were barred by Florida’s single-action doctrine.




                                                    2
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 3 of 20



  See id. The Daily Beast also argued that Bongino’s lawsuit violated Florida’s anti-SLAPP law,

  and thus entitled The Daily Beast to recover its attorneys’ fees and costs incurred in defending

  against the case. See id. at 13–15.

         On August 6, 2020, the Court granted The Daily Beast’s motion, agreeing that all three of

  Bongino’s counts failed to state a claim as a matter of law, as The Daily Beast’s article was not

  defamatory under Florida law and Bongino’s commercial disparagement and FDUTPA claims

  were barred by Florida’s single-action doctrine. ECF No. 23 (hereinafter, the “MTD Order”) at

  4–13. The Court granted the motion without prejudice, allowing Bongino until August 20, 2020

  to file an Amended Complaint addressing the deficiencies in his original pleading, noting that

  failure to do so would result in the closing of the case. Id. at 18.

         In the MTD Order, the Court also prospectively granted The Daily Beast’s motion to

  recover costs and fees under Florida’s anti-SLAPP statute “as to its applicability in this federal

  case and Defendant’s entitlement to such fees based on Plaintiff’s initial Complaint.” Id. In

  particular, the Court held that Bongino’s lawsuit violated the Florida anti-SLAPP statute because

  the suit was “without merit” and “primarily” brought because The Daily Beast exercised its

  constitutional right of free speech in connection with a public issue. Id. at 13–15. It further held

  that the fee-shifting provision of Florida’s anti-SLAPP statute applies in federal court. Id. at 15–

  17. The Court noted, however, that because it was permitting Plaintiff one final opportunity to

  amend, it would hold off on a final ruling on the matter, stating that: “Defendant may file an

  appropriate motion pursuant to this Order at the close of the case.” Id. at 18.

         Bongino elected not to amend his Complaint. Instead, he filed a Notice of Voluntary

  Dismissal on August 10, 2020, purporting to “voluntarily” dismiss the case without prejudice—

  exactly what this Court had already ordered over his opposition. See ECF No. 24. The next day,




                                                    3
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 4 of 20



  the Court dismissed the case without prejudice and closed the case. See ECF No. 25. Having

  reached “the close of the case,” The Daily Beast now files its motion for attorneys’ fees under the

  Florida anti-SLAPP statute, as allowed by the statute, the Local Rules, and this Court’s MTD

  Order. In compliance with Local Rule 7.3(b)’s requirement that the parties “confer and attempt in

  good faith to agree on entitlement to and the amount of fees and expenses,” The Daily Beast served

  a copy of this motion on counsel for Bongino on September 3, 2020. Bolger Decl. ¶ 20. Despite

  repeated requests from The Daily Beast, counsel for Plaintiff never responded. See id. ¶¶ 20-22.

  Plaintiff has also not served any response “describ[ing] in writing and with reasonable particularity

  each time entry or nontaxable expense to which it objects, both as to issues of entitlement and as

  to amount, and shall provide supporting legal authority” as that Local Rule also requires. 1 The

  Daily Beast now timely files the motion before this Court.

                                            ARGUMENT

         In enacting its anti-SLAPP statute, the Florida Legislature declared that prohibiting SLAPP

  lawsuits would protect “the right of persons to exercise [their] constitutional rights of free speech

  in connection with public issues.” Fla. Stat. § 768.295(1). True protection, however, cannot exist

  where plaintiffs can compel defendants to expend substantial resources in defending against these

  meritless lawsuits. Accordingly, the Florida Legislature, like many other states, included a fee-

  shifting provision in its anti-SLAPP statute, which provides that the “court shall award the




  1
   Plaintiff’s failure to abide by the requirements of the Local Rule waives any objection he may
  now belatedly raise to the fees requested in this motion. Club Madonna, Inc. v. City of Miami
  Beach, 2015 WL 5559894, at *9 (S.D. Fla. Sept. 22, 2015) (“The Court is not so lenient when a
  party flippantly disregards the Local Rules—especially rules that are designed to conserve the
  Court’s resources—and finds that Plaintiffs waived their objections to the City’s fee request as to
  Count II by failing to comply with Local Rule 7.3(b)”); see also, e.g., Perez v. Praetorian Ins. Co.,
  2019 WL 2255578, at *5 (S.D. Fla. Feb. 26, 2019), report and recommendation adopted, No. 16-
  CV-23817, 2019 WL 2254952 (S.D. Fla. Mar. 15, 2019).


                                                   4
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 5 of 20



  prevailing party reasonable attorney fees and costs incurred in connection with a claim that an

  action was filed in violation of this section.”       Fla. Stat. § 768.295(4).     Such a provision

  “discourage[s SLAPP suits] by imposing the litigation costs on the party seeking to ‘chill the valid

  exercise of . . . constitutional rights.’” Scott v. Kelkris Assocs., No. CIV. 2:10-1654 WBS DAD,

  2012 WL 1131360, at *3 (E.D. Cal. Mar. 29, 2012) (applying California statute).

         When a plaintiff violates the Florida anti-SLAPP statute, application of the fee-shifting

  provision is mandatory. Fla. Stat. § 768.295(4) (“The court shall award the prevailing party

  reasonable attorney fees and costs . . . .” (emphasis added)); see Boling v. WFTV, LLC, No. 2017-

  CA-6488, 2018 WL 2336159, at *2 (Fla. Cir. Ct. Feb. 28, 2018) (“Under the [Florida] anti-

  SLAPP law, an award of reasonable attorneys’ fees and costs is mandatory . . . .”); Parekh v. CBS

  Corp., No. 6:18-CV-466-ORL-40TBS (M.D. Fla. Jan. 9, 2019), ECF No. 104 (Order on Motion

  to Dismiss) at 10 (same), aff’d, --- F. App’x ----, 2020 WL 3400679 (11th Cir. June 19, 2020).

  This Court has already ruled that: “because Plaintiff’s suit fails to state a claim for defamation, it

  was without merit under Florida Statute § 768.295(3). And because Plaintiff’s suit ‘arose out of’

  Defendant’s news report, the second element—free speech in connection with a public issue—is

  also satisfied.” MTD Order at 14 (citing Fla. Stat. § 768.295(2)(a) and Parekh, 2020 WL 3400679,

  at *2). The statute “therefore entitles Defendant to recoup reasonable attorneys’ fees and costs.”

  Id. at 14-15. The Court should, therefore, grant The Daily Beast’s request for reasonable and

  appropriate attorneys’ fees.

    I.   THE DAILY BEAST IS THE PREVAILING PARTY IN THIS CASE.

         Before delving into the fee amount analysis, The Daily Beast briefly addresses the issue of

  prevailing party status. Bongino may argue that The Daily Beast is not a “prevailing party” under

  the Florida anti-SLAPP statute because he voluntarily dismissed the case after this Court granted




                                                    5
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 6 of 20



  The Daily Beast’s motion to dismiss. Any such argument, however, is without merit.

         Under Florida law, in the absence of a statutory or contractual provision to the contrary,

  the defendant is the prevailing party for purposes of attorneys’ fees if the plaintiff voluntarily

  dismisses the case. See Parra v. Minto Townpark, LLC, No. 08-14168-CIV, 2009 WL 2602678,

  at *2 (S.D. Fla. Aug. 21, 2009) (“In the absence of a specific or limiting provision, general law

  regarding prevailing party status upon voluntary dismissal applies. . . . Generally, when a

  plaintiff voluntarily dismisses an action, the defendant is deemed the prevailing party for purposes

  of attorney’s fees.”) (emphasis added); see also Herbst v. N. Ocean Condos, L.P., No. 08-60869-

  CIV, 2009 WL 2257827, at *1 (S.D. Fla. July 29, 2009). This rule “applies to both ‘statutory or

  contractual provisions awarding attorney’s fees to the ‘prevailing party’ in litigation’. . . [and]

  applies even if the dismissal is without prejudice, and ‘despite the fact the case has not been

  resolved on the merits.’” Nukote Int'l, Inc. v. Office Depot, Inc., No. 09-82363-CIV, 2010 WL

  4942838, at *2 (S.D. Fla. Nov. 30, 2010) (granting defendant’s motion for attorneys’ fees after

  plaintiff voluntarily dismissed the action) (internal citations omitted).2

         Florida’s anti-SLAPP statute does not include any language conditioning “prevailing

  party” status on the entry of judgment or the conclusion of appeals. On the contrary, the statute

  simply states that the Court must award the prevailing party reasonable fees and costs “incurred in

  connection with a claim that an action was filed in violation of this section.”           Fla. Stat.

  § 768.295(4). Because The Daily Beast’s successful motion to dismiss was “a claim that an action




  2
    These cases hold that the defendant is the prevailing party even if the plaintiff voluntarily
  dismisses the case before the court has had an opportunity to rule on the merits. See, e.g., Nukote
  Int’l, 2010 WL 4942838, at *2. Here, of course, The Daily Beast’s status as a prevailing party is
  even more clear, because Bongino waited until after the Court granted its motion to dismiss—and
  after it incurred significant legal fees on that motion—before he purported to voluntarily dismiss
  the case.


                                                    6
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 7 of 20



  was filed in violation of” the anti-SLAPP law, the Court should follow the general rule under

  Florida law that, “[i]n the absence of a specific or limiting provision, . . . when a

  plaintiff voluntarily dismisses an action, the defendant is deemed the prevailing party for purposes

  of attorney’s fees.” Parra, 2009 WL 2602678, at *2. That is especially so here, where Bongino’s

  dismissal of the case was hardly “voluntary” at all, since it came only after the Court itself had

  dismissed the case.

         Permitting Bongino to circumvent the anti-SLAPP statute through procedural

  gamesmanship would also undermine the purposes of that legislation. As courts have recognized

  in the context of other anti-SLAPP laws, “a voluntary dismissal should not automatically preclude

  an award of attorneys’ fees to a defendant because ‘[o]therwise, SLAPP plaintiffs could achieve

  most of their objective with little risk—by filing a SLAPP suit, forcing the defendant to incur the

  effort and expense of preparing a special motion to strike, then dismissing the action without

  prejudice.’” Gottesman v. Santana, 263 F. Supp. 3d 1034, 1040–41 (S.D. Cal. 2017) (quoting

  Coltrain v. Shewalter, 66 Cal. App. 4th 94, 106–07 (1998), as modified (Sept. 4, 1998)). Indeed,

  the “specter of the action being refiled (at least until the statute of limitations had run) would

  continue to have a significant chilling effect on the defendant’s exercise of its First Amendment

  rights . . . [, and at] that point, the plaintiff would have accomplished all the wrongdoing that

  triggers the defendant’s eligibility for attorney’s fees, but the defendant would be cheated of

  redress.” Coltrain, 66 Cal. App. 4th at 106–07.

         Plaintiffs like Bongino should not be allowed to force defendants to incur substantial

  expenses in defending against meritless lawsuits that infringe their free speech, only to

  “voluntarily” dismiss the case (without prejudice) after they have lost, in an effort to avoid paying

  fees. Accordingly, this Court should confirm that The Daily Beast is the prevailing party in this




                                                    7
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 8 of 20



  case, entitled to mandatory attorneys’ fees under the Florida anti-SLAPP statute.

   II.      THE DAILY BEAST’S FEE REQUEST IS REASONABLE.

            Courts in the Eleventh Circuit utilize the “lodestar approach” to calculate a reasonable

  attorney’s fee. See Gray v. Bostic, 625 F.3d 692 (11th Cir. 2010); see also City of Burlington v.

  Dague, 505 U.S. 557, 562 (1992). The lodestar figure is reached by “multiply[ing] the number of

  hours reasonably expended by a reasonable hourly rate.” Loranger v. Stierheim, 10 F.3d 776, 781

  (11th Cir. 1994). After determining the lodestar, courts may adjust the amount upwards or

  downwards based on the “results obtained.” Norman v. Hous. Auth. of City of Montgomery, 836

  F.2d 1292, 1302 (11th Cir. 1988). Here, the Court should compensate The Daily Beast for the

  requested amount because: (1) counsel’s hourly billing rates are reasonable; (2) counsel worked

  an appropriate number of hours on this litigation; and (3) counsel obtained an excellent result in

  the litigation.

            A. Counsel’s Hourly Billing Rates Are Reasonable.

            “A reasonable hourly rate is the prevailing market rate in the relevant legal community for

  similar     services   by    lawyers   of    reasonably    comparable      skills,   experience,    and

  reputation.” Loranger, 10 F.3d at 781. The relevant legal community is “the place where the case

  is filed”—here, South Florida. ACLU of Ga. v. Barnes, 168 F.3d 423, 437 (11th Cir.

  1999). Evidence of reasonable hourly rates “may be adduced through direct evidence of charges

  by lawyers under similar circumstances or by opinion evidence.” Norman, 836 F.2d at 1299. In

  determining the prevailing market rate, a court may take into account the pertinent factors set forth

  in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 718-19 (5th Cir. 1974), abrogated on

  other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989), including, inter alia, “the

  experience, reputation, and ability of the attorneys”; “the skill requisite to perform the legal service




                                                     8
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 9 of 20



  properly”; “the novelty and difficulty of the questions”; “the amount involved and the results

  obtained”; and “awards in similar cases.”3 Burgos v. SunTrust Bank, N.A., No. 13-21197-Civ,

  2020 WL 2299937, at *8 n.6 (S.D. Fla. Mar. 31, 2020), R. & R. adopted, No. 13-21197-Civ, 2020

  WL 2299936 (S.D. Fla. May 7, 2020).

         The Court should conclude that The Daily Beast’s counsel’s hourly billing rates are

  reasonable because counsel are renowned First Amendment lawyers who utilized their specialized

  knowledge to effectively litigate the complex legal issues in this case, and counsel’s hourly rates—

  as discounted for this case—are in line with, if not below, comparable rates in the South Florida

  legal community.

             1. Counsel Are Renowned First Amendment Lawyers Who Utilized Their High Degree
                of Experience to Effectively Litigate the Specialized Legal Issues Presented by This
                Case.

         To represent them in this defamation litigation, The Daily Beast retained the law firm of

  Davis Wright Tremaine LLP (“DWT”), a firm widely acknowledged among the country’s top

  media law practices. Bolger Decl. ¶ 3. Both Best Lawyers and U.S. News named DWT as the

  2020 Law Firm of the Year in Media Law; and Law360 also named DWT as a national “Practice

  Group of the Year” in Media & Entertainment Law for the past three years. Id. The two New




  3
    The other Johnson factors include: “the preclusion of other employment by the attorney due to
  acceptance of the case”; “the customary fee”; “whether the fee is fixed or contingent”; “time
  limitations imposed by the client or the circumstances”; “the ‘undesirability’ of the case”; “the
  time and labor required”; and “the nature and length of the professional relationship with the
  client.” Johnson, 488 F.2d at 717-19. The Eleventh Circuit has noted that “the lodestar
  [approach]. . . presumptively includes all of the twelve factors . . . adopted in Johnson . . . .
  [However,] the district court may wish to consider any of the Johnson factors to the extent that
  they suggest that comparables offered may not be relevant to the issues before the court or as they
  may affect the weight to be given to the comparables being offered the court.” Norman, 836 F.2d
  at 1299–1300.


                                                   9
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 10 of 20



   York-based DWT lawyers who worked on this litigation are highly experienced in this area of law.

   Id. ¶ 4.

              Kate Bolger, the partner on the case, is a preeminent First Amendment attorney with more

   than 20 years of media litigation experience. Id. ¶ 5. As set out in greater detail in Ms. Bolger’s

   declaration submitted with this motion, she has repeatedly been recognized as one of the country’s

   leading media lawyers. Id. Adam Lazier—a senior associate at DWT who worked closely with

   Ms. Bolger on this case—has nine years of experience practicing media and defamation law. Id.

   ¶ 6. He has handled numerous complex and high-profile defamation litigations, and Best Lawyers

   recently recognized him as “One to Watch” in the field of intellectual property law. Id.4

              The DWT attorneys’ specialized experience in media and First Amendment law was

   necessary to efficiently and effectively litigate the complex defamation issues in this case. See

   Carruthers v. Israel, 274 F. Supp. 3d 1345, 1353–54 (S.D. Fla. 2017) (in determining relevant

   market rates, the court considered the fact that the “complexity of this case required skilled lawyers

   with specialized knowledge”). Because of their experience and skill, the DWT attorneys were able

   to quickly and economically obtain a just and favorable result for The Daily Beast.               See

   Norman, 836 F.2d at 1300 (noting that the intrinsic value of legal skill lies in “further[ing] the

   client’s interest”).




   4
     Marni Shapiro also worked on this case as a paralegal, and Trevor Franklin as a managing clerk.
   Ms. Shapiro has worked as a paralegal for more than 40 years and has specialized in assisting with
   media and First Amendment cases. Bolger Decl. ¶ 7. Ms. Shapiro assisted with editing and cite-
   checking the motion papers, and Mr. Franklin assisted in the logistical aspects of electronically
   filing some of the motion papers in this case. See id., Ex. 4.


                                                     10
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 11 of 20



              2. Counsel’s Hourly Rates, as Discounted for This Case, Are in Line with Those in the
                 South Florida Legal Community.

           Despite their high degree of knowledge and experience in this area of law, DWT counsel

   substantially discounted their hourly rates for purposes of this litigation to meet the rates set by

   The Daily Beast’s insurance company, Chubb. See Bolger Decl. ¶ 9. As demonstrated by the

   chart below, while Ms. Bolger typically charged $710/hour in 2019 and $775/hour in 2020, she

   only charged $450/hour on this case. Id. Likewise, Mr. Lazier usually charged $595/hour in both

   2019 and 2020, but only charged $350/hour on this case. Id. Ms. Shapiro and Mr. Franklin also

   charged substantially below their standard rates, as described in the chart below:

                               Davis Wright Tremaine LLP Hourly Rates
    Name             Title        2019 Standard Rate 2020 Standard Rate                 Discounted Rate
                                                                                        for this Case
    Kate Bolger      Partner       $710                     $775                        $450
    Adam Lazier      Associate     $595                     $595                        $350
    Marni Shapiro    Paralegal     $380                     $400                        $150
    Trevor           Senior        $320                     $340                        $150
    Franklin         Managing
                     Clerk

   See Bolger Decl. ¶ 10.

           The discounted hourly rates charged by the DWT team in this case are in line with, if not

   below, the median rates that South Florida courts have awarded to attorneys in similar cases,

   especially where, as here, the attorneys specialize in First Amendment law. See, e.g., Prison Legal

   News v. Inch, 411 F. Supp. 3d 1198, 1207–08 (N.D. Fla. 2019) (finding, in a First Amendment and

   due process case, that lead counsel’s hourly rates of $900 and $825 were reasonable within the

   legal market of Miami—where the case was originally filed—and noting the lawyers’ “excellent

   reputations and abilities in determining a reasonable fee for their legal services”); Rubenstein v.

   Fla. Bar, No. 14-cv-20786, 2015 WL 1470633, at *2 n.2 (S.D. Fla. Mar. 31, 2015) (finding that a

   rate of $550/hour was reasonable in a case involving First Amendment violations by the Florida


                                                   11
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 12 of 20



   Bar, where the lead attorney “specialize[d] in First Amendment litigation [and] handle[d] similar

   cases across the country”), R. & R. adopted, No. 14-CIV-20786, 2015 WL 11216722 (S.D. Fla.

   Apr. 22, 2015); see also CBS Broad., Inc. v. Browning, No. 06-22463-CIV, 2007 WL 2850527, at

   *3, *7 (S.D. Fla. Sept. 21, 2007) (approving, in 2007, hourly rates of $550 for the lead partner,

   $375 for a seventh-year associate, and $350 for a fourth-year associate, noting that “[i]t is

   undisputed that the experience of the Cahill Gordon attorneys in [First Amendment] litigation is

   substantial”).

          Indeed, in another recent defamation case where the court’s dismissal triggered an anti-

   SLAPP statute, the court rejected the plaintiff’s argument that the hourly rates of $650 for lead

   defense counsel and $360 for a fifth-year associate were unreasonable. Tobinick v. Novella, 207

   F. Supp. 3d 1332, 1341 (S.D. Fla. 2016) (noting the court did not agree with plaintiffs’ “challenge

   to [defendant’s] counsel’s hourly rates”); see also id., No. 9:14-cv-80781-RLR (S.D. Fla.), ECF

   No. 292 at 8–9 (defendant’s brief, noting that lead counsel’s standard hourly rate was $650 and

   that he “is a nationally accomplished attorney in the areas of First Amendment and free speech

   law . . . [and] has developed a special facility in the area of Anti-SLAPP litigation”); id., ECF No.

   315 at 7 (reply brief, noting that fifth-year associate’s standard hourly rate was $360). This

   decision was affirmed by the Eleventh Circuit. See Tobinick v. Novella, 884 F.3d 1110, 1120 (11th

   Cir. 2018).

          South Florida courts have also found hourly rates higher than DWT’s discounted rates to

   be reasonable in cases involving similar areas of specialization, such as trademark and intellectual

   property. See Domond v. PeopleNetwork APS, 750 F. App’x 844, 848 (11th Cir. 2018) (affirming

   district court’s finding, in a trademark case, that attorneys’ hourly rates of $650 and $425 were

   reasonable in light of evidence about Miami rates and in light of counsel’s skill, experience, and




                                                    12
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 13 of 20



   reputation); see also Heron Dev. Corp. v. Vacation Tours, Inc., No. 16-20683-CIV, 2019 WL

   4694147, at *4 (S.D. Fla. Aug. 27, 2019) (approving hourly rate of $550 based on court’s “own

   knowledge of billing rates charged by other intellectual property and appellate lawyers in South

   Florida”); CBRE, Inc. v. Capital Commercial Real Estate Grp., Inc., No. 19-61235-CIV, 2019 WL

   7708503, at *2 (S.D. Fla. Oct. 10, 2019) (in trademark case, approving hourly rate of $585 for

   partner and $360 for sixth-year associate), R. & R. adopted, No. 19-CIV-61235-RAR, 2019 WL

   7708499 (S.D. Fla. Oct. 28, 2019).

          These courts have even approved comparable rates in less-specialized areas, such as

   general commercial litigation. See All Web Leads, Inc. v. D’Amico, No. 18-cv-80571, 2019 WL

   2051970, at *2 (S.D. Fla. May 2, 2019) (finding, in contract case, that $525/hour was reasonable

   for co-managing partner and $400/hour reasonable for seventh-year associate); Procaps S.A. v.

   Patheon Inc., No. 12-24356-CIV, 2013 WL 6238647, at *14 (S.D. Fla. Dec. 3, 2013) (approving

   hourly rate of $565 for lead counsel from premier national law firm in federal antitrust case); MKT

   Reps S.A. de C.V. v. Standard Chartered Bank Int’l (Americas) Ltd., No. 10-22963-CIV, 2013 WL

   1289261, at *9 (S.D. Fla. Mar. 28, 2013) (in contract case, approving hourly rates from large

   Miami-based firm of $500 for lead partner); Kleiman v. Wright, No. 18-80176-CV, 2020 WL

   1980601, at *3–4 (S.D. Fla. Mar. 17, 2020) (noting that “the top civil litigators in Palm Beach

   County . . . [charge] between $600 and $700 per hour”). Indeed, South Florida courts have also

   approved rates in line with the discounted rates charged by DWT’s support staff—Ms. Shapiro

   and Mr. Franklin. See Global Horizons Inc. v. Del Monte Fresh Produce N.A., Inc., No. 06-22315-

   CIV, 2009 WL 855970 (S.D. Fla. Mar. 31, 2009) (in 2009, awarding hourly rate of $160 for

   paralegals at premier South Florida law firm).




                                                    13
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 14 of 20



          Accordingly, the DWT team’s discounted rates of $450/hour for Ms. Bolger, $350/hour

   for Mr. Lazier, and $150/hour for support staff are eminently reasonable, especially given their

   breadth of experience, reputation, and the excellent outcome achieved.

          B. The Number of Hours Counsel Worked Is Reasonable.

          The next step in the computation of the lodestar is a determination of reasonable hours

   expended on the litigation. A fee applicant must provide a record of its counsel’s hours, describing

   the general subject matter of counsel’s work during those hours “with sufficient particularity so

   that the district court can assess the time claimed for each activity.” Norman, 836 F.2d at 1303.

   Counsel should exercise billing judgment by excluding “excessive, redundant or otherwise

   unnecessary [hours].” Hensley, 461 U.S. at 434. While the fee applicant bears the initial burden

   of submitting evidence sufficient to allow the Court to confirm that the requested fees are not

   excessive, “‘objections and proof from fee opponents’ concerning hours that should be excluded

   must be specific and ‘reasonably precise.’” Barnes, 168 F.3d at 428 (quoting Norman, 836 F.2d

   at 1301). Ultimately, in determining reasonable hours expended, courts consider “whether all the

   work performed by [Defendant’s] counsel was necessary and was performed efficiently.” CBS

   Broad., Inc., 2007 WL 2850527, at *8.

          While it has incurred more fees, The Daily Beast only seeks to recover for 91.9 hours’

   worth of DWT time, amounting to $31,835.00 in attorneys’ fees at Chubb’s discounted rate. See

   Bolger Decl. ¶ 14. The amount sought here pales in comparison to the award of nearly $140,000

   under the anti-SLAPP law recently affirmed by the Eleventh Circuit, following dismissal of a

   defamation claim on a motion to dismiss. Parekh, 2019 WL 2230075, at *4, aff’d, 2020 WL

   3400679.




                                                   14
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 15 of 20



               Because The Daily Beast has a self-insured retention agreement in its Chubb media liability

   policy that is higher than the fees paid in this matter, The Daily Beast has paid this amount in full

   itself—as well as the other fees that were excluded from this motion—without assistance from

   Chubb. See Bolger Decl. ¶ 13. Attached as Exhibit 4 to the Bolger Declaration is a full accounting

   of the requested fees with descriptions of the tasks performed for each billed hour. Below is a

   chart summarizing the hours and fees for which The Daily Beast seeks reimbursement:5

                                    Davis Wright Tremaine LLP Hours Billed
       Name                 Title          Hours Billed    Discounted Rate for           Fees Billed
                                                           this Case
       Kate Bolger          Partner        15.9            $450                          $7,155
       Adam Lazier          Associate      66.4            $350                          $23,240
       Marni Shapiro        Paralegal      9               $150                          $1,350
       Trevor Franklin      Senior         0.6             $150                          $90
                            Managing
                            Clerk
       Total                               91.9                                          $31,835

   Id. ¶ 14.

               In an effort to submit the most reasonable fee request possible to the Court, Ms. Bolger

   excluded from this motion almost all fees that were unrelated to the research, drafting, and filing

   of The Daily Beast’s Motion to Dismiss and for recovery of attorneys’ fees and costs under

   Florida’s anti-SLAPP law (ECF No. 16) and Motion to Stay Discovery (ECF No. 17) and the reply

   memoranda for both (ECF Nos. 21 & 22). Bolger Decl. ¶¶ 14, 15. Some of the services that Ms.

   Bolger excluded from Exhibit 4 in an exercise of billing judgment included: drafting and filing a

   motion for an extension of the deadline to respond to the complaint; preparation for a scheduling


   5
     The Daily Beast reserves the right to seek attorneys’ fees based on time spent briefing the instant
   fee motion and any reply memorandum. See Tobinick v. Novella, No. 14-80781-CV, 2017 WL
   8809365, at *6 n.10 (S.D. Fla. Nov. 29, 2017) (awarding defendants attorneys’ fees based on “time
   spent on the attorneys’ fee motion”), R. & R. adopted, No. 9:14-CV-80781, 2017 WL 8809110
   (S.D. Fla. Dec. 18, 2017); see also CBS Broad., Inc., 2007 WL 2850527, at *11 (awarding
   attorney’s fees based on “the amount of time preparing the instant motion for attorney’s fees”).


                                                       15
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 16 of 20



   hearing; drafting motions for pro hac vice admission; drafting a joint status report and conducting

   a Rule 16 conference with opposing counsel; and some early discovery efforts. See id. ¶ 15. Ms.

   Bolger also excluded all costs incurred in this litigation, as well as the fees incurred by another

   DWT associate who had a more limited role in the litigation than Mr. Lazier. See id.; see also

   Khan v. Rundle, No. 05-23123-CIV, 2008 WL 11406174, at *2 (S.D. Fla. Mar. 10, 2008) (granting

   motion for attorneys’ fees, where “the attorneys in question exercised sound ‘billing judgment’ for

   the time entries at hand”), R. & R. adopted, No. 05-23123-CIV, 2008 WL 11406159 (S.D. Fla.

   Mar. 25, 2008). After these exclusions, The Daily Beast only seeks to recover for the limited legal

   services described in Exhibit 4—namely, the preparation and filing of the successful Motion to

   Dismiss and Motion to Stay Discovery—both of which were critical to the defense of this case and

   were granted by the Court. See id. ¶ 14, Ex. 4.

          In Parekh v. CBS Corporation, the court awarded CBS $139,974.24 in attorney’s fees

   under the Florida anti-SLAPP law following a successful motion to dismiss. 2019 WL 2230075,

   at *4, aff’d, 2020 WL 3400679. While CBS’s award included more discovery work than occurred

   in this case, the size of the award is consistent with the Eleventh Circuit’s recognition of the

   “powerful interest in ensuring that free speech is not unduly burdened by the necessity of defending

   against expensive yet groundless litigation.” Michel, Inc., 816 F.3d at 702; see also Parekh, 2020

   WL 3400679, at *6 (holding that “the district court properly awarded fees to CBS and Mr.

   Conybeare under [the Florida anti-SLAPP law because] . . . Mr. Parekh’s suit was ‘without merit’

   . . . , and it arose out of the defendants’ protected First Amendment activity—publishing a news

   report on a matter of public concern”).




                                                     16
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 17 of 20



              C. Counsel Obtained a Favorable Result.

          After determining the lodestar, courts may adjust the amount upwards or downwards based

   on the “results obtained.” Norman, 836 F.2d at 1302. In this case, The Daily Beast obtained

   complete success—dismissal of the case before the commencement of any discovery. See Parekh,

   2019 WL 2230075, at *3 (awarding CBS full compensation for all hours sought, noting that

   “Defendants’ attorneys . . . obtained an excellent result,” where the attorneys filed a successful

   motion to dismiss a defamation case under Florida’s anti-SLAPP statute). As evidenced by its

   decision not to seek an award of all fees and costs it has incurred in this matter, The Daily Beast

   is not seeking a windfall here; rather, it simply seeks reimbursement of the fees reasonably incurred

   in successfully defending its constitutionally-protected exercise of free speech against Bongino’s

   meritless claims.

                                            CONCLUSION

          For the foregoing reasons, the Court should grant The Daily Beast’s motion for attorneys’

   fees and award The Daily Beast $31,835.00.

                                     REQUEST FOR HEARING

          Pursuant to Local Rule 7.1(b)(2), The Daily Beast respectfully requests oral argument on

   this motion.

                       LOCAL RULES 7.1(a)(3) AND 7.3 CERTIFICATION

          Counsel for The Daily Beast hereby certify that they repeatedly attempted to meet and

   confer with Plaintiff’s counsel regarding the contents of this motion, as set forth in further detail

   in the accompanying Declaration of Katherine M. Bolger. Plaintiff’s counsel did not respond to

   these requests.




                                                    17
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 18 of 20



   Date: October 5, 2020


                                             Respectfully submitted,

                                             /s/ Roy Black
                                             Roy Black
                                             Jared Lopez
                                             Black, Srebnick, Kornspan & Stumpf, P.A.
                                             201 So. Biscayne Boulevard
                                             Miami, Florida 33131
                                             rblack@royblack.com
                                             jlopez@royblack.com

                                             Katherine M. Bolger (pro hac vice)
                                             Adam Lazier (pro hac vice)
                                             Davis Wright Tremaine LLP
                                             1251 Avenue of the Americas, 21st Floor
                                             New York, New York 10020
                                             katebolger@dwt.com
                                             adamlazier@dwt.com

                                             Attorneys for Defendant




                                        18
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 19 of 20



                                           VERIFICATION

         , BEFORE ME, tlle undersigned authority; appeared Katherine M. Bolgei:, who being, duly

   sworn, deposes and states that she has read the foregoing motion and the factual representations

   contained therein are true and correct to the best of her knowledge.

           Executed on this 5th day of October, 2020.


                                                           ~              SM.Bolger


           WI1NESS
             .     MY HAND AND SEAL in this County and State of New York last before said
                         .




   this 5th day of October; 2020.


                                                                · NOTARY PUBLIC (Signature)
                                                                       RACHEL STROM
                                                                 Notary Public, State ol New--
                                                                   .    No. 02ST6171811
                                                                     Qualified in Kings~ ..wa
                                                               Commission ExpiM OCtober 1 , &vse

                                                                   Print, Type or Stamp Commission
                                                                           Name 9f Notary Public


  Personally known       x      or Produced Identification
  Type of Identification produced: - - - - - - - - -
Case 2:19-cv-14472-JEM Document 26 Entered on FLSD Docket 10/05/2020 Page 20 of 20



                                    CERTIFICATE OF SERVICE

          I hereby certify that I served draft copies of Defendant’s Motion for Attorneys’ Fees and

   Incorporated Memorandum of Law and Declaration of Katherine M. Bolger and accompanying

   exhibits, upon Plaintiff’s counsel on September 3, 2020, in compliance with Local Rule 7.3(b).

   I hereby further certify that on October 5, 2020, a true and correct copy of the foregoing was served

   via electronic mail on all counsel of record, upon the filing of the foregoing with the Court’s ECF

   system.



                                                                 /s/ Katherine M. Bolger
                                                                 Katherine M. Bolger
